     Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

DAVID HAVERKAMP,                                  §
TDCJ NO. 00702013,                                §
     Plaintiff,                                   §
                                                  §           Civil Action No. 2:17-CV-00018
v.                                                §
                                                  §           Jury Demand
JOSEPH PENN, et al.,                              §
     Defendants,                                  §

                          CMHCC DEFENDANTS’ ORIGINAL ANSWER

         Defendants Dr. Robert Greenberg, Preston Johnson, Jr., Dr. John Burruss, Erin Wyrick,

Dr. Jeffrey Beeson, Dee Budgewater, Dr. Cynthia Jumper, and Dr. F. Parker Hudson, in their

official capacities as members of the Correctional Managed Health Care Committee

(“CMHCC”), file their original answer to Plaintiff Haveramp’s First Amended Complaint (Dkt.

No. 62). CMHCC Defendants file this answer subject to their objections that this Court lacks

jurisdiction to hear the claims against them and that the putative First Amended Complaint is a

nullity. This answer is filed with full reservation of rights to seek all necessary relief to prevent

CMHCC Defendants from being subject to the burdens of ongoing litigation while their appeal is

pending. However, considering the Court’s recent warning that CMHCC Defendants could be

subject to sanctions if they fail to respond to Plaintiff’s putative First Amended Complaint, this

answer is filed as a protective matter.

                                           Background

         Plaintiff David Haverkamp, TDCJ #00702013, proceeding pro se and in forma pauperis,

alleges CMHCC Defendants, violated his rights under the Eighth Amendment pursuant to 42




Answer                                                                                    Page 1 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 2 of 14




U.S.C.A. § 1983. Dkt. No. 62. Generally, Haverkamp alleges that CMHCC Defendants violate his

rights under the Equal Protection clause in connection with his treatment for gender dysphoria and

his desire to obtain gender reassignment surgery while incarcerated. Id.

                                              Answer

         Pursuant to Federal Rule of Civil Procedure 8(b), CMHCC Defendants deny each and

every allegation contained in Haverkamp’s amended complaint except those expressly admitted

herein. Because Haverkamp’s amended complaint does not contain numbered paragraphs,

CMHCC Defendants will answer Haverkamp’s amended complaint by ECF pagination and

section.

   1. Dkt. No. 62 at 6: CMHCC Defendants admit that Haverkamp has brought this claim for

         pursuant to 42 U.S.C. § 1983 but deny Haverkamp is entitled to any relief demanded under

         this statute.

   2. Dkt. 62 at 7 – “Jurisdiction”: CMHCC Defendants admit venue is proper. CMHCC

         Defendants deny this Court has jurisdiction over this suit because Ex Parte Young is

         inapplicable, CMHCC Defendants are entitled to sovereign immunity and Haverkamp

         lacks Article III standing to sue CMHCC Defendants.

   3. Dkt. 62 at 7 – “Parties”: CMHCC Defendants admit the Court has, at the time of this

         filing, allowed Haverkamp to proceed in this suit against John and Jane Doe defendants.

         CMHCC defendants deny the remaning claims contained in this section.

   4. Dkt. 62 at 7 – “Nature of Action”: CMHCC Defendants admit that Haverkamp has

         sought injunctive relief under 42 U.S.C. § 1983 and a breach of contract claim under Texas




Answer                                                                                   Page 2 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 3 of 14




         state law. CMHCC Defendants deny that Haverkamp is entitled to any relief in this suit on

         the basis of either claim. CMHCC Defendants deny the remaining claims in this section.

   5. Dkt. No. 62 at 8 – “August 23, 2017 Hearing”: Admit.

   6. Dkt. No. 62 at 8 – “The Relief I Request”: CMHCC Defendants admit Haverkamp has

         brought this claim under the Equal Protection Clause seeking relief in the form of an order

         that the State of Texas provide him with gender reassignment surgery. CMHCC

         Defendants have not, nor have they ever, provided medical treatment to Haverkamp.

         Given this, CMHCC Defendants lack the personal knowledge to admit or deny any of

         Haverkamp’s allegations pertaining to (1) treatment provided, prescribed, discussed or

         recommended by Dr. Meyer; (2) treatment provided, prescribed, discussed or

         recommended by Nurse Hicks; (3) treatment requests made by Haverkamp to his medical

         providers; or (4) whether Haverkamp is medically qualified to receive sexual reassignment

         surgery. To the extent CMHCC Defendants are required to admit or deny these

         allegations: deny. CMHCC Defendants deny Haverkamp is entitled to any of the relief he

         requests in this section. CMHCC Defendants deny the remaining claims in this section.

   7. Dkt. No. 62 at 12 – “Factual Background”: CMHCC Defendants admit Haverkamp filed

         Civil Action 2:17-cv-18 on January 13, 2017. CMHCC Defendants admit that Haverkamp

         was instructed to file an amended complaint on August 23, 2017 detailing the relief

         requested and legal claims asserted. CMHCC Defendants have not, nor have they ever,

         provided medical treatment to Plaintiff Haverkamp. CMHCC Defendants are not TDCJ

         employees nor are they responsible for the provision of commissary items to TDCJ

         inmates. Given this, CMHCC Defendants lack the personal knowledge to admit or deny




Answer                                                                                   Page 3 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 4 of 14




         any of Haverkamp’s allegations pertaining to (1) actions taken or treatment provided,

         prescribed, discussed or recommended by Dr. Philip Farley; (2) actions taken or treatment

         provided, prescribed, discussed or recommended by Dr. Meyer; (3) actions taken or

         treatment provided, prescribed, discussed or recommended by Nurse Hicks; (4) actions

         taken or treatment provided, prescribed, discussed or recommended by “Texas Tech

         Subcontracting;” (5) the “female” items or TDCJ passes that were or were not provided

         to Haverkamp; (6) treatment requests made by Haverkamp to his medical providers; or

         (7) whether Haverkamp is medically qualified to receive sexual reassignment surgery.

         CMHCC Defendants deny the remaining claims in this section. To the extent CMHCC

         Defendants are required to admit or deny these allegations: deny. CMHCC Defendants

         deny the remaining claims in this section.

   8. Dkt. No. 62 at 15 – “Legal Claim One”: CMHCC Defendants have not, nor have they

         ever, provided medical treatment to Plaintiff Haverkamp. CMHCC Defendants are not

         TDCJ employees or responsible for TDCJ operations concerning TDCJ inmates. Given

         this, CMHCC Defendants lack the personal knowledge to admit or deny any of

         Haverkamp’s allegations pertaining to (1) the proper medication Haverkamp is or should

         receive to treat gender dysphoria; (2) the method in which he was required to obtain his

         prescription medication while incarcerated in TDCJ; (3) the treatment provided to “non

         transgender women” in TDCJ; (4) what medications within TDCJ are designated as

         “Keep On Person;” or (5) the circumstances that required Haverkamp to be prescribed

         “hormone shots.” To the extent CMHCC Defendants are required to admit or deny these




Answer                                                                                  Page 4 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 5 of 14




         allegations: deny. CMHCC Defendants deny the remaining claims in this section. CMHCC

         Defendants deny that Haverkamp has stated a claim under the Equal Protection Clause.

   9. Dkt. No. 62 at 17 – “Legal Claim Two”: CMHCC Defendants have not, nor have they

         ever, provided medical treatment to Plaintiff Haverkamp. Given this, CMHCC Defendants

         lack the personal knowledge to admit or deny any of Haverkamp’s allegations pertaining to

         (1) actions taken or treatment provided, prescribed, discussed or recommended by Dr.

         Meyer; (2) actions taken or treatment provided, prescribed, discussed or recommended by

         Dr. Kwanto. CMHCC Defendants deny that this Court has jurisdiction to determine the

         standard of care for gender dysphoria as any decision on this issue is foreclosed by Gibson

         v. Collier, 920 F.3d 212 (5th Cir. 2019), cert. denied, 140 S. Ct. 653, 205 L. Ed. 2d 384

         (2019). To the extent CMHCC Defendants are required to admit or deny these allegations:

         deny. CMHCC Defendants deny the remaining claims in this section. CMHCC

         Defendants deny that the allegations Haverkamp alleges in this section state a claim under

         the Equal Protection Clause.

   10. Dkt. No. 62 at 18 – “Legal Claim Three”: CMHCC Defendants have never treated or

         interacted in any way with Haverkamp and, therefore, CMHCC Defendants deny all

         allegations made by Haverkamp in this section that suggest the CMHCC Defendants have,

         or know of a third party who has, denied, failed to prescribe or withheld any treatment from

         Haverkamp for gender dysphoria. CMHCC Defendants further deny Haverkamp’s

         allegation that they have discriminated against him. CMHCC Defendants deny they have

         withheld TDCJ commissary items from Haverkamp. CMHCC Defendants deny that the

         allegations Haverkamp makes in this section state a claim under the Equal Protection




Answer                                                                                    Page 5 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 6 of 14




         Clause. CMHCC Defendants lack the personal knowledge to admit or deny the remaining

         allegations found in this section; to the extent CMHCC Defendants are required to admit

         or deny these allegations: deny.

   11. Dkt. No. 62 at 21 – “Legal Claim Four”: CMHCC Defendants have never treated or

         interacted in any way with Haverkamp and, therefore, CMHCC Defendants deny all

         allegations made by Haverkamp in this section that suggest the CMHCC Defendants have

         denied, failed to prescribe or withheld any treatment from Haverkamp for gender

         dysphoria. CMHCC Defendants further deny Haverkamp’s allegation that they have

         discriminated against him. CMHCC Defendants deny they have withheld TDCJ

         commissary items from Haverkamp. CMHCC Defendants deny that the allegations

         Haverkamp makes in this section state a claim under the Equal Protection Clause. CMHCC

         Defendants lack the personal knowledge to admit or deny the remaining allegations found

         in this section; to the extent CMHCC Defendants are required to admit or deny these

         allegations: deny.

   12. Dkt. No. 62 at 22 – “Legal Claim Five”: CMHCC Defendants admit that CMHC Policy

         G-51.11 is the policy for the treatment of inmates with gender dysphoria in TDCJ. CMHCC

         Defendants deny they are paid medical contractors to the State of Texas. CMHCC

         Defendants have not, nor have they ever, provided medical treatment to Plaintiff

         Haverkamp. CMHCC Defendants are not TDCJ employees nor have any control or

         authority over TDCJ inmates. Given this, CMHCC Defendants lack the personal

         knowledge to admit or deny any of Haverkamp’s allegations pertaining to (1) actions taken

         or treatment provided, prescribed, discussed or recommended by Dr. Meyer; (2) actions




Answer                                                                                  Page 6 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 7 of 14




         taken or treatment provided, prescribed, discussed or recommended by Nurse Hicks; or

         (3) treatment needed or prescribed to Haverkamp to treat gender dysphoria. To the extent

         CMHCC Defendants are required to admit or deny these allegations: deny. CMHCC

         Defendants lack the personal knowledge to admit or deny the remaining allegations found

         in this section; to the extent CMHCC Defendants are required to admit or deny these

         allegations: deny. CMHCC Defendants deny that the allegations Haverkamp makes in this

         section state a claim under the Equal Protection Clause.

   13. Dkt. No. 62 at 25 – “Legal Claim Six”: CMHCC Defendants admit that CMHC Policy

         G-51.11 is the policy for the treatment of inmates with gender dysphoria in TDCJ, however,

         CMHCC Defendants deny CMHC Policy G-51.11 authorizes sexual reassignment surgery

         to cisgender women but not transgender women. CMHCC Defendants deny they have

         provided, or refused, medical treatment to Haverkamp. CMHCC Defendants deny that the

         allegations Haverkamp makes in this section state a claim under the Equal Protection

         Clause.

   14. Dkt. No. 62 at 26 – “Legal Claim Seven”: CMHCC Defendants admit that CMHC

         Policy G-51.11 is the policy for the treatment of inmates with gender dysphoria in TDCJ,

         however, CMHCC Defendants deny CMHC Policy G-51.11 authorizes sexual

         reassignment surgery to “non-transgender” women but not transgender women. CMHCC

         Defendants deny that CMHC Policy G-51.11 operates as a contract between TDCJ inmates

         and CMHCC Defendants. CMHCC Defendants have not, nor have they ever, provided

         medical treatment to Plaintiff Haverkamp. Given this, CMHCC Defendants lack the

         personal knowledge to admit or deny any of Haverkamp’s allegations pertaining to (1)




Answer                                                                                   Page 7 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 8 of 14




         actions taken or treatment provided, prescribed, discussed or recommended by Dr. Meyer;

         (2) actions taken or treatment provided, prescribed, discussed or recommended by Nurse

         Hicks; (3) actions taken or treatment provided, prescribed, discussed or recommended by

         “Ms. Alexander;” (4) treatment requests made by Haverkamp to his medical providers; or

         (5) whether Haverkamp is medically qualified to receive sexual reassignment surgery. To

         the extent CMHCC Defendants are required to admit or deny these allegations: deny.

   15. Dkt. No. 62 at 29 – “Legal Claim Eight”: CMHCC Defendants have not, nor have they

         ever, provided medical treatment to Plaintiff Haverkamp. CMHCC Defendants are not

         employees of TDCJ nor do they work at the TDCJ McConnell Unit. Given this, CMHCC

         Defendants lack the personal knowledge to admit or deny any of Haverkamp’s allegations

         pertaining to (1) actions taken or treatment provided, prescribed, discussed or

         recommended by “psychotherapists” to TDCJ inmates; (2) Haverkamp’s access to

         psychotherapist treatment at the TDCJ McConnell Unit; (3) Haverkamp’s access to “unit

         level” psychiatric medical staff; (4) “Non-transgender women’s” access to mental health

         care; or (5) the mental health treatment Haverkamp has received or asserts he should

         receive. To the extent CMHCC Defendants are required to admit or deny these allegations:

         deny. CMHCC Defendants admit Haverkamp has brought a claim of an Equal Protection

         right to mental health counseling for gender dysphoria but denies Haverkamp has stated

         facts sufficient to support such a claim.

   16. Dkt. No. 62 at 31 – “Legal Claim Nine”: CMHCC Defendants have not, nor have they

         ever, provided medical treatment to Plaintiff Haverkamp. CMHCC Defendants are not

         employees of TDCJ nor do they work at the TDCJ McConnell Unit. Given this, CMHCC




Answer                                                                                 Page 8 of 14
    Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 9 of 14




         Defendants lack the personal knowledge to admit or deny Haverkamp’s allegations in this

         section regarding the denial of his access to “educational materials,” and therefore deny

         these allegations. To the extent CMHCC Defendants are required to admit or deny these

         allegations: deny. CMHCC Defendants lack the personal knowledge to admit or deny the

         remaining allegations found in this section; to the extent CMHCC Defendants are required

         to admit or deny these allegations: deny. CMHCC Defendants deny that the allegations

         Haverkamp makes in this section state a claim under the Equal Protection Clause.

   17. Dkt. No. 62 at 32 – “Legal Claim Ten”: CMHCC Defendants admit that CMHC Policy

         G-51.11 is the policy for the treatment of inmates with gender dysphoria in TDCJ, however,

         CMHCC Defendants deny CMHC Policy G-51.11 authorizes sexual reassignment surgery

         to “non-transgender” women but not transgender women. CMHCC Defendants are not

         employees of TDCJ nor do they work at the TDCJ McConnell Unit. Given this, CMHCC

         Defendants lack the personal knowledge to admit or deny Haverkamp’s allegations in this

         section regarding TDCJ or TDCJ personnel. To the extent CMHCC Defendants are

         required to admit or deny these allegations: deny. CMHCC Defendants deny the remaining

         allegations found in this section. CMHCC Defendants deny that the allegations

         Haverkamp makes in this section state a claim under the Equal Protection Clause.

   18. Dkt. No. 62 at 34 – “Legal Claim Eleven”: CMHCC Defendants are not treating

         physicians within the TDCJ correctional facilites and, therefore, lack the personal

         knowledge to admit or deny Haverkamp’s allegations in this section. To the extent

         CMHCC Defendants are required to admit or deny these allegations: deny. CMHCC




Answer                                                                                  Page 9 of 14
   Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 10 of 14




         Defendants deny that the allegations Haverkamp makes in this section state a claim under

         the Equal Protection Clause.

   19. Dkt. No. 62 at 35 – “Legal Claim Twelve”: CMHCC Defendants are not treating

         physicians capable of providing medical referrals within the TDCJ correctional facilites

         and, therefore, lack the personal knowledge to admit or deny Haverkamp’s allegations in

         this section. To the extent CMHCC Defendants are required to admit or deny these

         allegations: deny. CMHCC Defendants deny that the allegations Haverkamp makes in this

         section state a claim under the Equal Protection Clause.

   20. Dkt. No. 62 at 36 – “Legal Claim Thirteen”: CMHCC Defendants have not, nor have

         they ever, provided medical treatment to Plaintiff Haverkamp. CMHCC Defendants are

         not employees of TDCJ nor do they work at the TDCJ McConnell Unit. Given this,

         CMHCC Defendants lack the personal knowledge to admit or deny Haverkamp’s

         allegations in this section. To the extent CMHCC Defendants are required to admit or deny

         these allegations: deny. CMHCC Defendants deny that the allegations Haverkamp makes

         in this section state a claim under the Equal Protection Clause.

                                   Affirmative and General Defenses

   21. CMHCC Defendants assert Haverkamp has failed to state a claim under 42 U.S.C. § 1983.

   22. CMHCC Defendants assert that any claim premised upon the law of negligence will not

         support a claim of constitutional dimension under 42 U.S.C. § 1983.

   23. CMHCC Defendants, in their official capacities as members of the CMHCC, deny they

         are a jural entity capable of suing or being sued.

   24. CMHCC Defendants deny that Haverkamp was deprived of any right, privilege, or




Answer                                                                                 Page 10 of 14
   Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 11 of 14




         immunity granted or secured by the Constitution and laws of the United States.

   25. CMHCC Defendants assert that any claim premised upon a disagreement with medical

         treatment will not support a claim of constitutional dimension under 42 U.S.C. § 1983.

   26. CMHCC Defendants assert the Court lacks supplemental jurisdiction over Haverkamp’s

         state law claim.

   27. CMHCC Defendants assert that Plaintiff has failed to state a claim that amounts to a

         violation of Plaintiff’s Fourteenth Amendment rights.

   28. CMHCC Defendants deny that any actions attributable to them in their official capacities

         were motivated by any discriminatory intent of any kind.

   29. CMHCC Defendants assert that the Eighth Amendment is the exclusive constitutional

         claim for suits brought by inmates claiming that they are not receiveing medical treatment

         they require and, because this claim has already been adjudicated, this suit is barred by

         Gibson v. Collier, 920 F.3d 212 (5th Cir. 2019), cert. denied, 140 S. Ct. 653 (2019).

   30. CMHCC Defendants assert that any actions attributable to them in their official capacities

         was taken for valid and legitimate, non-discriminatory reasons in the context of medical

         standards of care.

   31. CMHCC Defendants assert Plaintiff has failed to mitigate his damages.

   32. CMHCC Defendants assert that the Eleventh Amendment to the United States

         Constitution bars relief under Plaintiff’s selected statutes because the Ex parte Young

         exception is inapplicable to the claims raised in this case, and Plaintiff has failed to point to

         any other valid theory excusing the jurisdictional bar created by the Eleventh Amendment.




Answer                                                                                        Page 11 of 14
   Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 12 of 14




   33. CMHCC Defendants invoke all limitations, defenses, and exclusions set forth in the Prison

         Litigation Reform Act and any other applicable statutes

   34. CMHCC Defendants assert the defenses of res judicata, statute of limitations, laches,

         estoppel, waiver, and lack of jurisdiction to Plaintiff’s claims in this lawsuit

   35. CMHCC Defendants assert that Plaintiff has brought his suit without first exhausting his

         administrative remedies. See 42 U.S.C. § 1997e(a).

   36. CMHCC Defendants assert their right to raise additional defenses that become apparent

         throughout the factual development of the case.

   37. CMHCC Defendants deny Plaintiff is entitled to injunctive, declaratory, or any other relief

         demanded in the Amended Complaint and further deny that Plaintiff is entitled to

         attorneys’ fees or costs in any amount whatsoever.

   38. Pursuant to 42 USC § 1988, CMHCC Defendants will be entitled to recover their

         attorneys’ fees if they are the prevailing parties.

   39. CMHCC Defendants specifically plead all affirmative defenses set forth in Rule 8(c) of the

         Federal Rules of Civil Procedure which are applicable to this case and any and all other

         affirmative defenses and qualified and good faith immunities, all of which are pled herein

         as if copied in extenso.



     Dated: December 14, 2020.

                                                 Respectfully Submitted.

                                                 KEN PAXTON
                                                 Attorney General of Texas

                                                 BRENT WEBSTER


Answer                                                                                      Page 12 of 14
   Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 13 of 14




                                           Deputy First Assistant Attorney General

                                           SHAWN COWLES
                                           Deputy Attorney General for Civil Litigation

                                           SHANNA E. MOLINARE
                                           Division Chief
                                           Law Enforcement Defense Division

                                           /s/ Courtney Corbello
                                           COURTNEY CORBELLO
                                           Assistant Attorney General
                                           Texas State Bar No. 24097533
                                           Southern District ID No. 3089117
                                           courtney.corbello@oag.texas.gov
                                           ATTORNEY FOR CMHCC DEFENDANTS

                                           OFFICE OF THE ATTORNEY GENERAL
                                           Law Enforcement Defense Division
                                           P.O. Box 12548, Capitol Station
                                           Austin, Texas 78711
                                           (512) 463-2080 / (512) 370-9410 (Fax)


                               NOTICE OF ELECTRONIC FILING

         I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that I

have electronically submitted for filing, a true and correct copy of the above and foregoing in

accordance with the Electronic Case Files System of the Southern District of Texas, on December

14, 2020.

                                           /s/ Courtney Corbello
                                           COURTNEY CORBELLO
                                           Assistant Attorney General


                                  CERTIFICATE OF SERVICE

         I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a

true and correct copy of the above and forgoing has been served via U.S.P.S., postage prepaid,



Answer                                                                               Page 13 of 14
   Case 2:17-cv-00018 Document 227 Filed on 12/14/20 in TXSD Page 14 of 14




certified mail, return receipt requested, on December 14, 2020 addressed to:

         David Alan Haverkamp
         a/k/a Bobbie Lee Haverkamp, #702013
         Stiles Unit
         3060 FM 3514
         Beaumont, Texas 77705

                                            /s/ Courtney Corbello
                                            COURTNEY CORBELLO
                                            Assistant Attorney General




Answer                                                                         Page 14 of 14
